Title: To Thomas Jefferson from Sharp Delany, 30 April 1793
From: Delany, Sharp
To: Jefferson, Thomas



Sir
30th Aprl. 1793

I have distributed the Passports which I received Yesterday by Your directions, and there are now applications for a considerable number.

In Your Letter of Instruction there is no mention of any Charge, which led me to tell the Merchants I had no authority to receive any fee or emolument, but that I should make the proper inquiry and inform them accordingly. I would therefore beg leave to observe that almost every Vessell bound to a Foreign Port will require a Sea Letter—the Expence and trouble of which will be considerable, and I make no doubt on demand would be paid willingly. On this head I beg to have your opinion, and if any more are in readiness I request they may be delivered to the bearer. I am Sir with great Respect your Obedient Servant

Sharp Delany

